DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 06/09/2021. Claims 1-18 remain pending in this application. Objection to claim 13 has been withdrawn in light of the amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-18 are drawn to a method, which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claims 1, 7 and 13 have been amended now to recite “receiving perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility; determining procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data; aggregating the perioperative data according to the procedural context data; determining trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data; monitoring a particular surgical procedure intraoperatively; determining a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures” and these limitations, as drafted, are certain methods of organizing human activities. This is a method of managing interactions between people (such as user following rules or instructions-user determining procedural context data and trends based on the received data and some certain rules). The mere nominal recitation of a generic computer system does not take the claim out of the methods of organizing human interactions grouping.
Dependent claims recite “determining recommendations for the surgical procedures based on the trends associated with the surgical procedures”-claims 4, 10 and 16, “determining whether the trends associated with the surgical procedures correspond to positive or negative procedural outcomes; and determine recommendations for the surgical procedures based on whether the trends correspond to positive or negative procedural outcomes”- claims 5, 11 and 17. These limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the cloud analytics system” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “by the cloud analytics system” language, “determining” in the context of these claims encompasses the user determining the trends and recommendations for the procedures in the mind or using pen and paper (for instance by making a list or drawing a decision tree). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The claims are directed to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a computer system”, “at least one output device”, output device “receiving data, determining procedural context data, aggregating the perioperative data, determining trends associated with the surgical procedures by the computer system, monitoring a particular surgical procedure intraoperatively, determining a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures”, “surgical hubs”, “a cloud analytics system”, “determining recommendations for the surgical procedures based on the trends associated with the surgical procedures by the cloud analytics system”. The computer system, surgical hubs and the cloud analytics system recited at a high-level of generality, and these elements are hardware or software elements. These limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, including functions of receiving/aggregating/transmitting/providing data from/to a database/user, and “providing, by at least one output device, the recommendation intraoperatively to a clinician performing the particular surgical procedure” are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Therefore, claims 1-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawana et al. (hereinafter Nawana) (US Patent No. US 9,700,292 B2).

As per claim 1, Nawana discloses a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple Surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data (Nawana teaches “The system 10, e.g., the post-op module 206, can be configured to perform an analysis on the collected data through one or more algorithms to generate potential new innovations to the Surgical procedure, such as a combining of steps, introduction of a new tool from a different procedure, adjustment of a physical location of OR staff or equipment, etc.” in col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana teaches “The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61);
monitoring, by the computer system, a particular surgical procedure intraoperatively (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
determining, by the computer system, a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); and 
providing, by at least one output device, the recommendation intraoperatively to a clinician performing the particular surgical procedure (Nawana teaches “…the operation module can provide the electronic feedback on a display, and the operation module can provide additional electronic information regarding the actual performance of the selected invasive treatment on the display including any one or more of a fluoroscopic image of the patient, vital signs of the patient, neural monitoring outputs, surgical techniques videos, camera feeds from outside a room where the selected invasive treatment is being performed, power usage of instruments, and controls for any one or more devices that gather the additional electronic information and provide the additional electronic information to the operation module…” in col. 10, lines 18-30).

As per claim 2, Nawana teaches the computer-implemented method of claim 1, wherein the computer system comprises a plurality of surgical hubs located within the facility (Nawana; col. 18, lines 35-43).

As per claim 3, Nawana teaches the computer-implemented method of claim 2, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 4 has been amended now to recite the computer-implemented method of claim 3, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 5 has been amended now to recite the computer-implemented method of claim 1, further comprising: 
determining, by the computer system, whether the trends associated with the surgical procedures correspond to positive or negative procedural outcomes; and determine, by the computer system, the recommendation intraoperatively for the particular surgical procedure based on whether the trends correspond to positive or negative procedural outcomes (Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58 and col. 7, lines 23-35).

Claim 6 has been amended now to recite the computer-implemented method of claim 1, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Claim 7 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
 (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple Surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana teaches “a menu including Surgical instruments and implants 36 used in actual Surgical procedures of a same type as the selected simulated procedure that the SPP module 218 can display to a user 38…Although the menu is shown in FIG. 8 as a pictorial menu, the menu can be presented in any way, such as all text, all pictorial, or a combination of text and images…” in col. 38, lines 29-58); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data and the images (Nawana; col. 38, lines 29-58, col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana teaches “The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61);
monitoring, by the computer system, a particular surgical procedure intraoperatively (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
determining, by the computer system, a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); and 
providing, by at least one output device, the recommendation intraoperatively to a clinician performing the particular surgical procedure (Nawana teaches “…the operation module can provide the electronic feedback on a display, and the operation module can provide additional electronic information regarding the actual performance of the selected invasive treatment on the display including any one or more of a fluoroscopic image of the patient, vital signs of the patient, neural monitoring outputs, surgical techniques videos, camera feeds from outside a room where the selected invasive treatment is being performed, power usage of instruments, and controls for any one or more devices that gather the additional electronic information and provide the additional electronic information to the operation module…” in col. 10, lines 18-30).

As per claim 8, Nawana teaches the computer-implemented method of claim 7, wherein the computer system comprises a plurality of surgical hubs located within the facility (Nawana; col. 18, lines 35-43).

As per claim 9, Nawana teaches the computer-implemented method of claim 8, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 10 has been amended now to recite the computer-implemented method of claim 9, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
the recommendation intraoperatively to the plurality of surgical hubs according to the trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 11 has been amended now to recite the computer-implemented method of claim 7, further comprising: determining, by the computer system, the recommendation intraoperatively for the particular surgical procedure based on whether the trends correspond to positive or negative procedural outcomes (Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58 and col. 7, lines 23-35).

Claim 12 has been amended now to recite the computer-implemented method of claim 7, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Claim 13 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
 (Nawana; col. 65, line 62 to col. 66, line 22); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana; col. 46, lines 29-45); 
receiving, by the computer system, patient data from a patient databased (Nawana; col. 23, lines 33-64); 
receiving, by the computer system, physiological data from a plurality of patient monitors (Nawana; col. 23, lines 33-64, col. 9, lines 34-44); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data, the images, the patient data, and the physiological data (Nawana; col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; col. 66, lines 2-22); and 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana; col. 65, lines 46-61);
monitoring, by the computer system, a particular surgical procedure intraoperatively (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
determining, by the computer system, a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); and 
providing, by at least one output device, the recommendation intraoperatively to a clinician performing the particular surgical procedure (Nawana teaches “…the operation module can provide the electronic feedback on a display, and the operation module can provide additional electronic information regarding the actual performance of the selected invasive treatment on the display including any one or more of a fluoroscopic image of the patient, vital signs of the patient, neural monitoring outputs, surgical techniques videos, camera feeds from outside a room where the selected invasive treatment is being performed, power usage of instruments, and controls for any one or more devices that gather the additional electronic information and provide the additional electronic information to the operation module…” in col. 10, lines 18-30).

As per claim 14, Nawana teaches the computer-implemented method of claim 13, wherein the computer system comprises a plurality of surgical hubs located within the facility (Nawana; col. 18, lines 35-43).

As per claim 15, Nawana teaches the computer-implemented method of claim 14, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 16 has been amended now to recite the computer-implemented method of claim 15, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 17 has been amended now to recite the computer-implemented method of claim 13, further comprising: determining, by the computer system, the recommendation intraoperatively for the particular surgical procedure based on whether the trends correspond to positive or negative procedural outcomes (Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58 and col. 7, lines 23-35).

As per claim 18, Nawana teaches the computer-implemented method of claim 13, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to Applicant’s argument about 35 USC 101 rejection (claim features integrated into a practical application and provide improvement in the technical field of surgical operations), Examiner submits that current claims are directed to monitoring a particular procedure intraoperatively and provide a recommendation for the surgical procedure based on the procedure and current trends related to the procedure. This process is being done by healthcare professionals (especially surgeons) on a daily basis, since they have to be on top of the latest trends, regulations etc. Therefore, a surgeon can make a recommendation for a particular procedure anytime (before or during the procedure). Using a generic computer to perform these functions (determining and monitoring steps) amount no more than mere instructions to apply the exception using a generic computer component. There are no additional elements recited in the claims that can integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
In response to Applicant’s argument about Nawana does not teach “intraoperative monitoring, intraoperative determining of recommendation, and intraoperative providing of the recommendation to a clinician”; Examiner submits that Nawana teaches The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626